Citation Nr: 0217862	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-04 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for diverticulosis of 
the colon.  

[The issue of entitlement to service connection for 
diabetes mellitus will be the subject of a later Board 
decision.]


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from January 1975 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana 
Regional Office (RO).  

[The Board is undertaking additional development on a 
claim of entitlement to service connection or diabetes 
mellitus pursuant to 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903.  After 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.]


FINDING OF FACT

Diverticulosis of the colon was not manifested in service; 
any current diverticulosis of the colon is not shown to be 
related to service.


CONCLUSION OF LAW

Service connection for diverticulosis of the colon is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veteran's Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  
Well-groundedness is not an issue.  The veteran was 
provided a copy of the rating decision explaining why his 
claim for service connection for diverticulosis of the 
colon was denied.  Through a February 2000 statement of 
the case (SOC), various correspondence from VA, 
supplemental statements of the case (SSOCs) dated in April 
2001and March 2002, he was advised of the controlling law 
and regulations.  These communications clearly explained 
his rights and responsibilities and advised him what 
evidence was of record and what type of evidence could 
substantiate his claim.  Furthermore, they included an 
explanation of the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties to secure evidence, as well as a request that the 
veteran submit (or authorize VA to obtain) any outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has duty provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 	(2002).  

As the record appears complete, and the veteran has not 
indicated that any additional pertinent evidence remains 
outstanding, it is not prejudicial to the appellant for 
the Board to consider the claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 


Factual Background

Review of the veteran's service medical records reveals no 
complaints or findings indicative of a problem with 
diverticulosis of the colon.  Periodic examinations noted 
hemorrhoids but nothing that would indicate manifestations 
of diverticulosis of the colon.

Post-service records, in pertinent part, include results 
from the May 1995 VA examination.  Examination results 
were unremarkable as to diverticulosis.  Examination of 
the abdomen was essentially normal, and evaluation of the 
anal area revealed internal hemorrhoids.  

The veteran was treated at a private facility in January 
1998 for complaints of recurrent problems over several 
months involving lower abdominal cramps with diarrhea and 
dizziness.  Physical examination of the abdomen revealed 
that it was somewhat protuberant due to his obesity, with 
very slight left lower quadrant tenderness on palpation.  
The diagnosis included enteritis.  The impression on a 
January 1998 air contrast barium enema was diverticulosis 
of the colon predominately left and sigmoid.

In late January 1998, the veteran submitted a statement 
indicating that he would like to pursue a claim for 
service connection for diverticulosis of the colon.

On VA examination in March 1998, it was noted that the 
veteran was diagnosed with diverticulosis that was in the 
very early stages.  He was treated with diet only.  It was 
noted that as long as the veteran watched what he ate, he 
did not have severe pain or cramps or diarrhea.

During his March 2000 RO hearing, the veteran did not 
indicate that his diverticulosis of the colon began during 
service.  He and his representative opined that the 
diverticulosis of the colon might somehow be related to 
diabetes mellitus.

Subsequent medical records do not relate to the veteran's 
diverticulosis of the colon.

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Here, the veteran's service medical records are silent for 
any pertinent findings.  Likewise, the postservice VA 
examination in May 1995 was totally negative for any 
complaints, notations, diagnoses, or clinical indications 
of diverticulosis.  It was not until nearly three years 
after service, in private records dated in January 1998, 
that a physician diagnosed diverticulosis of the colon.  
The diagnosing physician did not relate the veteran's 
diverticulosis of the colon to service.  Moreover, the 
Board finds that the file contains no medical evidence 
whatsoever that indicates a possible connection between 
the veteran's current diverticulosis and his period of 
service.  

While diverticulosis of the colon has been diagnosed 
postservice, there is no competent (medical) evidence 
linking any diverticulosis of the colon to service.  The 
Board has considered further development to determine the 
etiology of any current diverticulosis of the colon; 
however, in the absence of any objective evidence of any 
related disease, symptom, or injury in service, any nexus 
opinion would be based entirely on speculation, and would 
not have significant probative value. 

The veteran maintains that his current diverticulosis of 
the colon stems from service.  While he is competent to 
state that he has bowel symptoms that are presently 
diagnosed as due to diverticulosis, as a layperson, he is 
not competent to provide a medical opinion as to the 
etiology of the condition, nor is he competent to relate 
the onset of the current diverticulosis to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

In short, there are no clinical data on file to support 
the contention that diverticulosis diagnosed after service 
is linked in any way to the veteran's period of service.  
The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

Service connection for diverticulosis is denied.  


		
	Dennis F. Chiappetta 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

